Response to Amendment

1.	This action is in response to the request for reconsideration filed on 10/10/2022.
2.	As per applicant’s request specification, title and abstract have been amended.
3.	As per applicant request claims 11-16 has been considered but they are not persuasive.
4.	 Claim(s) 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estes USPN 10,049,162. 

In remarks applicant argues,
Providing an AI agent comprising a mapping assembly responsive to one or more sensors and arranged for control of one or more actuators wherein the mapping assembly includes
 a model comprising a representation of a target software; 
a meta-model in association with the model; and 
a corpus database responsive to the meta-model and accessible by the model; said 
corpus database providing a conversation tree software procedure executable by the electronic computer, the conversation tree based upon the model and the meta-model; 
operating the computer to conduct a conversation with a human modeler according to the conversation tree to elicit requirements for the target software; and 
operating the computer to modify the model based upon information obtained from the conversation with the modeler.

In response to an applicant’s argument,
It was noted that reference Estes fairly teaches or discloses 
Providing an AI agent comprising a mapping assembly responsive to one or more sensors and arranged for control of one or more actuators wherein the mapping assembly includes (column 14, line 60, with reference now to FIG. 4, the architecture of one embodiment of the PSA is a multi-agent system composed of Enterprise Java Beans that execute within a common EJB container subscribing to J2EE services that support the messaging and naming services for the agents. Within the PSA, each particular agent takes a piece of the workload and sends messages to coordinate with the other agents. The PSA uses the Java Messaging Service (JMS) as its primary messaging service because it allows easy transportability of objects as messages, thereby giving the agents to pass data and methods. The capacities of the different agents are as follows: User Agent (UA): The UA 40 is responsible for two functions. The primary function is to manage the presentation to the user. The secondary function is to provide information on user actions to the User Miner module. Search Manager (SM): The SM 42 assigns tasks to the search engine task agents (SETAs). It collects the results, removes duplicates, validates the links, and orders the responses. User Miner (UM): The UM 44 is an agent that passively learns the behavior and preferences of the user. Based on the performance of the user over time, the UM provides information used to analyze both the query statement and results. Task Agents (TAs): Task agents 46 are single function programs that are looked at by the system as other agents. The most common TA in this project is the interface TA. Search Engine Task Agents (SETAs): The first phase of the PSA develops several SETAs 48. Each SETA is able to interoperate with their specific search engine. They contain the ability to submit a properly formatted query to the search engine and then receive the response. Data Miner (DM): The DM 50 is an agent similar to the UM 44. It learns from the responses and builds the conceptual map of the topic. The main functions of the DM are to analyze the response, key meta-information about each response listing, and select pages associated with each individual listing. Analytics for the PSA will include: 1) Concept Analysis—the numbers of time a concept is referenced in relation to a query term; and 2) Concept Links—number of times related concept show up relative to a set of concepts in a meaningful relationship. Categorizing Agent (CATA): The CATA 52 analyzes the response and looks at the conceptual mapping of the listed items. It then determines potential categories based on the systems configured parameters such as the top N concepts and concept links or top N percentage of concepts and concept link);
 a model comprising a representation of a target software (column 6, line 45, digital Reasoning synthesizes artificial intelligence technologies for semantic understanding by machines. Digital Reasoning draws from developments in cognitive science, psychology, philosophy of language, and multiple artificial intelligence (AI) approaches. The central differentiator of the Digital Reasoning approach is that it takes an incremental and holistic approach, which ultimately allows software to achieve real intelligence. Rather than attempt to integrate all core aspects of intelligence into the software all at once, Digital Reasoning continually adds new cognitive functions as each function justifies its value in a real business or organizational context. The knowledge representation structure, one of the most critical elements of any strong AI system, is designed to anticipate many of these additions, and is built with scalable understanding in mind. Two significant aspects of Digital Reasoning are artificial intelligence in conjunction with neural networks, and intelligent software agents);
a meta-model in association with the model (column 25, line 50, at this juncture, it has been demonstrated that one or more embodiments of the present invention comprise a system that can appropriately dynamically model knowledge within the context of knowledge discovery in unstructured data sources. In addition, an agent infrastructure built on stable and secure technologies and able to be applied in Enterprise computing environments has been described. The core algorithms can be transposed into the domain of structured sources by only modifying the ALP module with a structured data extraction module that can appropriately parse the structured data into input arrays that can be organized by the AMM and AIM. The semantic unit names are changed, as well as the binding structures to reflect those that are explicit in the database, and this may be done through a combination of metadata extraction, end-user definition, and data modeling algorithms);
a corpus database responsive to the meta-model and accessible by the model (column 14, line 12, wherein the at least one data agent is configured to perform functions that include creating a directed or undirected graph representation of features from unstructured data of at least one unstructured data source, wherein the unstructured data source comprises text data from a text corpus; wherein the graph representation of the features is configured for use with at least one machine learning function, the at least one machine learning function including learning semantic associations between words using calculations of similarity of the words based on usage of the words in context over time, wherein the contexts correspond to semantic units and constituents of the semantic units correspond to elements; wherein the similarity of words determined from extracted semantic units that re-occur across the text corpus are used for forming a compressed knowledge representation of a discovered pattern of relationships between semantic units and respective elements; and an organic software agent, of the at least one data agent, having a belief state formed from the compressed knowledge representation and that modifies its own source code for at least one of decisions and execution of plans by the organic software agent, wherein modifying the source code comprises at least one of autonomous dynamic creation and manipulation of executable code by the organic software agent that, when executed, causes the at least one data agent to perform personalized agent services for a user in response to a user interaction with the system);
corpus database providing a conversation tree software procedure executable by the electronic computer, the conversation tree based upon the model and the meta-model (column 18, line 34, the dynamics of belief states and the dynamics of methods will be formally identical, but the dimensional structure will be very different. After all, belief states are derived from features experienced by the agents and methods are transformations of experienced features. This is where concepts, modifiers, and relationships reenter the picture. Concepts are stable symbols (functioning as a type of attractor) that are tied consistently to certain ranges of multiple feature spaces. Modifiers are stable symbols that consistently change the prototype of a concept by altering, adding, or subtracting feature(s) of the concept. Relationships (or predicates) are a projection cone of allowable transformation for part or all of the belief state that it operates on. This is basically comparable to “pruning” whole types of leaves from a tree in a heuristic search of a state space. Further, there is competition going on that is similar to some types of recurrent ANNs; as sufficient features are detected, whole concepts are activated and other “invisible” features are inferred while at the same time, counteracting this rapid expansion in state space, relationships “target” the expansion and modifiers limit the range within particular feature-space dimensions. This accurately “frames” perception and closes the belief state into a manageable form);
operating the computer to conduct a conversation with a human modeler according to the conversation tree to elicit requirements for the target software (column 20, line 32, from these elements, the entire graph structure of earlier can be reconstructed in multiple ways. First, the document can be reconstructed from the standpoint of the clustering about a particular concept, a particular predicate, a particular semantic unit, or even modifiers. A concept-focused tree 62 is shown in FIG. 7. The tree is taken from the i.sup.th concept 64 and every branch has n links based on the number of links to that particular element within the document. This graph is not weighted because it makes use of unique position identifier (position within a given document referenced by a URL), therefore guaranteeing that no two branches will be the same. The entire DCN2 can be represented by this same tree, but with a weighted graph having the positions replaced by the URL. The weighting of the DCN2 can be by the total number of occurrences of the semantic unit across its entire range of experience. Other weightings are easily obtained by calculations across the long-term memory of the DCN2);
operating the computer to modify the model based upon information obtained from the conversation with the modeler (column 10, line 50, the idea of using a Society of Agents to model the social emergence of meaning is a very popular idea in cognitive linguistics, and one model was well popularized in Marvin Minsky's Society of the Mind. Technologically, this has been a lot easier said than done. Collective learning and decision making (whether it be in cooperative or competitive agent models) is relatively straightforward with static or simple reactive agents as primitives in the system. Doing the modeling with complex, learning agents (which is the true desired model) is many orders of magnitude more difficult; intentionally malleable mobile network code is a completely new area. Organic Software Agents (OSAs) are software agents having the capacity for intentional self-modification based on cognitive judgments. They can essentially choose what types of methods they will need based on the situation they encounter and then dynamically extend their AgentCore to use the new code. In some sense, every learning agent is intentionally modifying its belief state every time it encounters new stimuli that might alter its belief state. The OSA model is to extend this capacity to cover its methods, not just the parameters passed to those methods. In a sense, OSAs consist of programs with fixed cognitive capacities (sense, perception, learning, inference, etc.) and variable functionality with coupled parameter ranges) and (column 29, line 35, Augmented Language Processor (ALP) Module The ALP is the module that processes all unstructured information and transforms it into schema that can be analyzed by the DCN2. It also contains the heuristics to transform part-of-speech information into Subject-Predicate-Object form. The ALP has 3.sup.rd Party dependencies on the Inxight LinguistX Platform SDK for document tokenization and part-of-speech tagging. Structured Data Processor (SDP) Module The SDP takes in structured data types and prepares it for analysis by the DCN2. Once the data has been transformed into acceptable array structures, the AMM and AIM can model the data dynamically and then unify the structured and unstructured resources indexed by common context). Therefore, examiner interprets that cited refence allows enabling an artificially intelligent software agent to interact with a human for the purpose of enabling to update a software model for a model-based software application as applicant is concern with.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANIL KHATRI/Primary Examiner, Art Unit 2191